DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 22 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11,176,905 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 17-20 (now renumbered Claims 1-4) are allowed.

The following is an examiner’s statement of reasons for allowance:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in independent Claim 17 (now renumbered independent Claim 1).  In particular, none of the references relied upon by the examiner teach or fairly suggest “a driving method, for driving a display obtaining the first voltage data signal and the second voltage data signal corresponding to pixels in an image according to a display search chart; wherein the first voltage data signal is larger than the second voltage data signal, and the pixels input with the first voltage data signal and the pixels input with the second voltage data signal are alternately arranged; counting the number of the subpixels with the first voltage data signal higher than a first threshold in the subpixels with each color line-by-line as the number of high voltage subpixels of the subpixels with each color; counting the number of the subpixels with the second voltage data signal lower than a second threshold in the subpixels with each color line-by-line as the number of low voltage subpixels of the subpixels with each color; calculating a ratio of the number of the high voltage subpixels to the number of the low voltage subpixels corresponding to the subpixels with each color line-by-line; judging whether at least one ratio larger than a predetermined ratio exists line-by-line; if the at least one ratio is larger than the predetermined ratio, marking a pixel row corresponding to the at least one ratio larger than the predetermined ratio as a pixel row affecting image qualities; when the number of pixel rows affecting image qualities in the image meets a predetermined criterion, inputting the first voltage data signal and the second voltage data signal to the data lines in the display panel according to a predetermined rule to achieve the display panel; wherein the predetermined rule is that:  among the subpixels in a same row, the subpixels input with the first voltage data signal and the subpixels input with the second voltage data signal are alternately arranged; two of the subpixels in one of the plurality of pixels in the same column each are input with the first voltage data signal and the second voltage data signal; in adjacent two of the plurality of pixels in the same column, the subpixels with a same color each are input with the first voltage data signal and the second voltage data signal; among the subpixels with the same color in the same row, the number of the subpixels input with the first voltage data signal with a positive polarity is equal to the number of the subpixels input with the first voltage data signal with a negative polarity.”
As pertaining to the most relevant prior art relied upon by the examiner, Lee et al. (US 2016 / 0035292) discloses (see Fig. 2 and Fig. 6) a display panel (see Page 5, Para. [0075]) comprising:  a substrate (see (110) in Fig. 2), formed with active switches (i.e., transistor or TFT switches); a subpixel array (see (PX) in Fig. 2 corresponding to (PX1, PX2) in Fig. 6), disposed on the substrate (110), and comprising a plurality of pixels (again, see (PX1, PX2) in Fig. 6); wherein arrangement manners of subpixels (i.e., R, G, B, W subpixels) in the plurality of pixels (see (PX1, PX2)) in a same column (see (PC) in Fig. 6) are identical; a plurality of data lines (DL), configured to input a first voltage data signal (i.e., a high voltage signal (H)) and a second voltage data signal (i.e., a low voltage signal (L)) to the subpixels (i.e., R, G, B, W subpixels) in the plurality of pixels (PX1, PX2); wherein the plurality of data lines (DL) and the active switches (i.e., transistor or TFT switches) are coupled (see Page 2 through Page 3, Para. [0054]-[0059], [0065]-[0066], [0068], and [0071]; and see Fig. 12A as an example implementation of an active switch coupled to a data line in each pixel; while Fig. 12A is not specifically directed to the embodiment of Fig. 6, the embodiment of Fig. 12A discloses an example active switching feature present in all embodiments of the disclosed invention); wherein among the subpixels (i.e., R, G, B, W subpixels) in a same 
However, neither Lee et al., nor any other reference relied upon by the examiner, teach or fairly suggest the combination of features recited in independent Claim 17 (now renumbered independent Claim 1) with respect to the claimed “driving method” for determining “when the number of pixel rows affecting image qualities in the image meets a predetermined criterion” and “inputting the first voltage data and the second voltage data to the data lines in the display panel” according to the claimed .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622